United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 9, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-50046
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE ANGEL CARDONA GARCIA, also known as
Jose Angel Cardo Garcia,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 6:04-CR-79-1
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jose Angel Cardona Garcia (“Cardona”) appeals his sentence

following his guilty-plea conviction for distributing five grams

or more of crack cocaine.   For the first time on appeal, he

argues that the district court erred in calculating the

applicable guideline range on the basis of facts to which

Cardona did not admit, in violation of United States v. Booker,

125 S. Ct. 738, 756 (2005).   He also asserts for the first time

that the district court erred in imposing a sentence under a

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50046
                                -2-

mandatory guideline scheme, also in violation of Booker, 125
S. Ct. at 756-57.

     This court reviews these arguments for plain error.   See

United States v. Valenzuela-Quevedo, 407 F.3d 728, 732-33 (5th

Cir.), cert. denied, 126 S. Ct. 267 (2005); United States v.

Mares, 402 F.3d 511, 520 (5th Cir.), cert. denied, 126 S. Ct. 43

(2005).   Cardona cannot show, as required by Valenzuela-Quevedo

and Mares, that the district court would likely have sentenced

him differently under an advisory sentencing scheme.   Similarly,

there is no indication from the court’s comments at sentencing

that the court felt constrained from departing further from the

applicable guideline range when it granted the Government’s

U.S.S.G. § 5K1.1 motion.   Thus, Cardona has not shown that the

district court’s imposition of the sentence was plain error.      See

Valenzuela-Quevedo, 407 F.3d at 733; Mares, 402 F.3d at 521.

Accordingly, Cardona’s sentence is AFFIRMED.